216 Md. 290 (1958)
140 A.2d 285
JACOBS INSTRUMENT COMPANY
v.
COMPTROLLER OF THE TREASURY
[No. 91, September Term, 1957.]
Court of Appeals of Maryland.
Decided April 17, 1958.
*291 The cause was argued before BRUNE, C.J., and HENDERSON, HAMMOND, PRESCOTT and HORNEY, JJ.
Submitted on brief by Donald H. Jacobs, pro se, for the appellant.
Theodore C. Waters, Assistant Attorney General, with whom were C. Ferdinand Sybert, Attorney General, and Edward F. Engelbert, Counsel, Retail Sales Tax Division, on the brief, for the appellee.
PER CURIAM:
The appellee's motion to dismiss the appeal is granted, the appellant to pay the costs. Maryland Rule 835 b 5, provides that an appeal may be dismissed when the contents of the record extract do not comply with Rule 828 b. The latter rule requires that the record extract must contain "such parts of the record as may reasonably be necessary for the determination of the questions presented by the appeal," including so much of the evidence, pleadings and other parts of the record as is material to the questions to be determined when a determination thereof depends upon the sufficiency of the evidence, pleadings or other matter to sustain the order of the lower court. The appellant made no effort to comply with Rule 828 c, despite efforts on the part of the appellee to reach an agreement as to the contents of the printed extract, and printed only (i) the opinion of the lower court, (ii) two paragraphs of the petition to appeal to the lower court from the finding of the Comptroller, and (iii) a one sentence paragraph from the transcript consisting of the sixth article of the contract between the Department of the Navy and the appellant. The record extract is patently insufficient for a determination of the numerous questions raised by the appeal.